UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 Commission File No. 333-174196 JH DESIGNS, INC. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11271 Ventura Blvd., Suite 511 Studio City, California 91604 (Address of principal executive offices, zip code) (818) 472-6001 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes xNo ¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes ¨Nox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ Smallerreportingcompany x (Donotcheckifasmaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x At June 30, 2012, the last business day of the Registrant’s most recently completed second fiscal quarter, the aggregate market value of the voting common stock held by non-affiliates of the Registrant (without admitting that any person whose shares are not included in such calculation is an affiliate) was approximately $31,500. At April 8, 2013, there were 196,900,000 shares of the Registrant’s common stock, par value $0.001 per share, outstanding. At December 31, 2012, the end of the Registrant’s most recently completed fiscal year, there were 196,900,000 shares of the Registrant’s common stock, par value $0.001 per share, outstanding. JH DESIGNS, INC. TABLE OF CONTENTS PageNo. PART I Item1. Business 4 Item1A. Risk Factors 8 Item1B. Unresolved Staff Comments 8 Item2. Properties 8 Item3. Legal Proceedings 8 Item 4. Mine Safety Disclosures 8 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item6. Selected Financial Data 10 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item7A. Quantitative and Qualitative Disclosures About Market Risk 20 Item8. Financial Statements and Supplementary Data F-1 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 21 Item9A. Controls and Procedures 21 Item9B. Other Information 22 Part III Item10. Directors, Executive Officers and Corporate Governance 23 Item11. Executive Compensation 25 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item13. Certain Relationships and Related Transactions, and Director Independence 27 Item14. Principal Accounting Fees and Services 27 Part IV Item15. Exhibits and Financial Statement Schedules 28 Signatures 29 2 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K of JH Designs, Inc., a Nevada corporation, contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. The economic environment within which we operate could materially affect our actual results. Our management has included projections and estimates in this Form 10-K, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. All references in this Form 10-K to the “Company”, “JH Designs, Inc.”, “JH Designs,” “we”, “us,” or “our” are to JH Designs, Inc. 3 PART I ITEM 1. BUSINESS ORGANIZATION SINCE INCEPTION ON JULY 29, 2010 On July 29, 2010, the Company was incorporated under the laws of the State of Nevada. We are engaged in the business of providing home staging and interior design services focusing on clients in the San Fernando Valley and the west side areas of Los Angeles, California. We plan to expand our business to other areas of the United States if we have the resources available to make such an expansion. We are a development stage company and cannot state with certainty whether we will ever achieve profitability. We have limited revenues, have minimal assets and have incurred losses since inception. Jonathan Hopp has served as our President and Chief Executive Officer, Secretary and Treasurer, from August 4, 2010, until the current date. Our board of directors is comprised of one person: Jonathan Hopp. On September 1, 2010, we entered into a LLC Membership Purchase Agreement with Mr. Hopp, whereby for $1.00 we acquired a 100% limited liability company interest in Staged for Success LLC, a California limited liability company, which was owned 100% by Mr. Hopp. Staged for Success LLC, formed on February 19, 2009, is an entity through which Mr. Hopp had operated a home staging and interior design services business. Staged for Success LLC (“Staged for Success”) is a wholly owned subsidiary of JH Designs, Inc. We operate our business through our Staged for Success LLC, which has operated a home staging and interior design services business since its inception. On September 11, 2012, the board of directors and the majority of voting power held by the stockholders of the Company, approved an amendment to the Company’s Articles of Incorporation (i) increasing the number of authorized shares of common stock from 100,000,000 to 300,000,000, and (ii) effecting a twenty-for-one (20:1) forward split of the Company’s issued and outstanding shares of common stock. The increase in authorized shares of common stock and the forward stock split became effective under Nevada law on September 13, 2012. The forward split became effective with the Financial Industry Regulatory Authority, Inc. as of the opening of business on September 24, 2012. As a result of the forward stock split, each share of the Company’s common stock issued and outstanding at the close of business on September 23, 2012 was split into 20 shares of the Company’s common stock. There is no established public trading market for our common stock. Our authorized capital stock consists of 300,000,000 shares of common stock, with $0.001 par value per share, and 25,000,000 shares of “blank check” preferred stock, $0.001 par value per share. As of December 31, 2012, there were 196,900,000 shares of our common stock issued and outstanding that were held by 37 registered stockholders of record, and no shares of preferred stock issued and outstanding. On August 5, 2010, we issued Mr. Hopp 9,500,000 shares of common stock in exchange for him acting as our President and Chief Executive Officer for a term of one year, which term ends on August 5, 2011. 4 IN GENERAL We are a development stage company engaged in the business of providing home staging and interior design services focusing on clients in the San Fernando Valley and the west side areas of Los Angeles, California. Our design vision is that of Jonathan Hopp, our sole officer and director, whose home staging and design method and design has formed from over two decades of experience. We have not little in the way revenues to date, have minimal assets and have incurred losses since inception. Our plan of operation is forward-looking. It is likely that we will not be able to achieve profitability and might need to cease operations due to the lack of funding. Our independent public accounting firm has issued an audit opinion which includes a statement expressing substantial doubt as to our ability to continue as a going concern. We have no current plans, proposals or arrangements, written or otherwise, to seek a business combination with another entity in the near future. HOME STAGING AND INTERIOR DESIGN SERVICES We provide home staging and interior design services to sellers of residential properties. Real estate agents are our primary customers. We define “home staging” is the act of preparing the interior appearance of a private residence for sale in the real estate marketplace by the placement of furnishings, including furniture, art work and accessories, in the residence for the purpose of enhancing the appeal of the residence to potential purchasers of the residence. Our home staging strategy is twofold. We use the interior furnishing of a residence as a device to (i) visually emphasize the best qualities of the interior design of a residence and (ii) make the residence appeal to the highest number of potential purchasers. A residence successfully staged by us will improve the ability of a seller to sell a residence and obtain a higher price of the residence than if the residence were not staged. Our home staging techniques focus on improving a property's appeal by transforming it into a welcoming, attractive product that anyone might want. Once the home closes escrow we remove the inventory and use it in the next project. OPERATIONS SINCE INCEPTION Steps we have taken to initiate operations include the acquisition of Staged for Success, LLC, on September 1, 2010, and continuing the operation of that business, specifically the staging of homes listed for sale. Presently our inventory, all of which is owned by us, allows for 13 staged properties. The items included in a staged property are furniture, art, lighting and accessories to furnish a living, dining and family rooms, as well as a kitchen and/or breakfast room, master bedroom and bath, and 1 office or guest room. Depending on the contract with a client, there may be additional pieces use on the exterior of a residence. In terms of costs, there is little beyond paying for installation and removal of all staging materials. Additional costs include storage, salaries and ongoing promotional materials such as a brochure and business cards. JH Designs utilizes a number of vendors to purchase tools and supplies for staging interiors. Supplies for staging a home are mainly: bins to move items; cleaning supplies and packing blankets. Inventory, as mentioned above includes everything that is used to furnish a home. This would include pillows, linens, art, lamps, plants, furniture and accessories. The sources are numerous, ranging from retail stores, such as Pier 1 to Restoration Hardware, to art stores, fabric stores, picture framers and upholstery workrooms. All agreements with these vendors are pro-forma. Payment is required in full prior to receiving goods. A professional trade discount is offered by some sources ranging from 10% at Pottery Barn to 40% off suggested retail pricing at a furniture vendor, such as Lee Industries. There is no industry standard, and the trade discount is offered solely at the discretion of the manufacturer or retail shop. No specific action has been taken to further these relations. Everything is purchased on a cash basis as needed for projects. 5 On September 28, 2011, Mr. Hopp published a book, Interior Bliss: How to Decorate Like a Pro Without Breaking the Bank, with No Limit Publishing Group. The purpose of the book is to aid in establishing JH Designs as a premier interior design and staging company. Specifically, the book offers advice and tips that anyone can implement in decorating their interiors. Interior Bliss will be used in conjunction with public speaking appearances Mr. Hopp will attempt to make in order to promote JH Designs. While the book will be available for sale as a paperback, there will also be an online video book (see, vook.com), to attempt to help establish JH Designs as an authority on decorating by becoming a published author. The book will also be a promotional tool to give to real estate agents and potential clients. At present the book is complete and in the final stages of editing. Mr. Hopp has granted an oral, non-exclusive license for an indefinite term to us to use the book in the promotion and marketing of our business. FUTURE PLANS Our plan of operation for the twelve months following the date of this prospectus is as follows: Item(1) Estimated Cost Anticipated Date of Completion from Date of this Prospectus · Hire computer consultant to install new computer system and inventory programs $16,000 one time cost 120 days · Develop a training program for employees for staging systems $10,000 one time cost 120 days · Add 2 employees experienced in interior design and staging $100,000 per year 60 days · Hire a consultant (not Jonathan Hopp) for sales and development of marketing programs and speaking engagements(2) $36,000 annually ongoing · Implement monthly staging newsletter $12,000 annually ongoing · Engage retailers to sponsor furnishing for staging $12,000 annually 120 days · Improve website by client testimonials, video of staging projects, and newsletter articles $12,000 one time cost and $1,200 annually 120 days Total Estimated Cost: (1) Our planned future business activities reflected in our plan of operation that will receive priority over others in the event we are not able to conduct all of these activities due to a lack of funding are first to complete printing of book published September 28, 2011, and then all other activities listed in order of in which they are listed in this chart. (2) Our subsidiary, Staged for Success, LLC, hired a consultant in the past to provide support obtaining speaking engagements with real estate firms. In our experience, real estate offices are not responsive to requests to give presentations. We plan to use our consultant, as Staged for Success has, to use his or her contacts and acquaintances to meet with the real estate professional at their weekly meetings. We have found that the advantage of this approach is that nearly all the agents are present as such meetings, which increases our ability to garner staging jobs. In conjunction with the distribution of brochures, we have found that agents continued to refer business for staging contracts and meetings with clients. 6 As Mr. Hopp’s book, Interior Bliss: How to Decorate Like a Pro Without Breaking the Bank, is complete and has been printed. Using Mr. Hopp’s book as a means of introduction, presentations are planned for the most active real estate offices in key markets that are known to employ stagers, which markets we have identified as Santa Monica, Pacific Palisades, Beverly Hills, Holmby Hills, Hollywood, Studio City, Sherman Oaks, Hidden Hills and Thousand Oaks, all of which are in California. As we provide home staging and interior design services to sellers of residential properties, we plan to increase our staff commensurate with the work increase we may experience, and simultaneously implement our planned training program to control the consistency and efficiency of staging and installation. Additionally, we plan to acquire additional inventory as our business grows, if at all. Mr. Hopp anticipates spends approximately 20 hours per week on our business MARKETING Marketing Our primary means of marketing will be through our subsidiary, Staged for Success, LLC, which is, in turn, currently marketed primarily on Facebook and MySpace. We will also develop a website to help promote sales and reach out to consumers and the building industry. We will attempt to market our website in the United States through interior design magazines, trade shows and conventions and conferences. Currently, information about our services can be found at www.jonathanhopp.com and www.stagedforsuccessinc.com. COMPETITIVE CONDITIONS The home staging and interior design services business is an extremely competitive industry. We are competing with many other home staging and interior design services companies in the Los Angeles area who provide home staging and interior design services. We are a very early stage home staging and interior design services company and a very small participant in the home staging and interior design services business. Being a development stage home staging and interior design services company, we compete with other companies like ours for financing. GOVERNMENT APPROVALS AND RECOMMENDATIONS We will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to the construction and operation of any facility in any jurisdiction which we would conduct activities. We do not believe that government regulation will have a material impact on the way we conduct our business because there are no special licenses, permits or regulations specific to our business. 7 EMPLOYEES John Hopp, our sole officer and director, is our sole employee. OUR EXECUTIVE OFFICES Our executive offices are located at 11271 Ventura Blvd., #511, Studio City, California 91604. Our office space has been provided by Mr. Hopp at no cost. LEGAL PROCEEDINGS There are no pending legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or stockholder is a party adverse to the Company or has a material interest adverse to the Company. ITEM 1A. RISK FACTORS As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our current business address is 11271 Ventura Blvd., #511, Studio City, California 91604. Our office space has been provided by Mr. Hopp at no cost. We currently operate out of the residence of our CEO and president Jonathan Hopp and will not pay any rent to Ms. Lussier until such time as we generate cash flow from our fund raising activities or operations. When we receive additional funding and need space beyond our present facility, we believe that we will be able to find ample suitable space within our projected budget as set forth above. ITEM 3. LEGAL PROCEEDINGS We are not currently involved in any legal proceedings and we are not aware of any pending or potential legal actions. ITEM 4.
